Pfeifer, J.,
dissenting.
{¶ 20} I dissent because I believe that the majority’s decision may be the first cut in an eventual whittling away of the Uniformity Clause. While we can conceive of a way that vendors in communities other than Put-in-Bay and Kelleys Island might some day be subject to the resort tax, the reality is that the vendors on the islands are the only targets of this tax, just as they were in Put-In-Bay Island Taxing Dist. Auth. v. Colonial, Inc. (1992), 65 Ohio St.3d 449, 605 N.E.2d 21. Perhaps the majority believes that this court should have found that the island tax in Putr-In-Bay satisfied the Uniformity Clause, since another ice age might yet produce another Lake Erie island that would be subject to the tax. It’s conceivable.
Michael J. Yemc, Jr. and John L. Alden, for appellant.
Betty D. Montgomery, Attorney General, and James C. Sauer, Assistant Attorney General, for appellee.
{¶ 21} In my mind, the resort tax is the island tax in different words. The framers of the Ohio Constitution included the Uniformity Clause for a reason. It should not be undone by legislation by thesaurus.